EXHIBIT FIRST AMENDMENT TO THE REVOLVING CREDIT AGREEMENT This First Amendment to the Revolving Credit Agreement (this “Amendment”) is made and entered into effective as of April8, 2009, by and between WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”), and AMERICAN ECOLOGY CORPORATION, a Delaware corporation (“Borrower”). R E C I T A L S A.Borrower and Bank entered into a Revolving Credit Agreement, dated as of June30, 2008 (as amended, modified, or supplemented from time to time, the “Credit Agreement”). B.Borrower and Bank want to amend the Credit Agreement to modify the interest rate, modify the computation of the Minimum Tangible Net Worth Covenant, and add US Ecology Field Services, Inc. as a new guarantor (“New Guarantor”). C.Bank is willing to amend the Credit Agreement upon the terms and conditions of this Amendment. A M E N D
